Case 2:20-cv-00012-JRS-MJD Document 30 Filed 03/27/20 Page 1 of 5 PageID #: 417


                         UNITED STATES DISTRICT COURT
                           SOU'IHERN DISTRICT OF INDIANA
                                    1FRRE IWJIE DlVISICN
                                                                             FILED
    Martin S. Gottes eld, pro se,                                            MAR 2 7 2020
               Petitioner,
                   v.                       No · 2 • 20-cv-00012-JRs-M·JD U.S. CLERK'S OFFICE
    B. Larrmer, Warden of                     •. .                       TERRE HAUTE, INDIANA
    The FCI Terre Haute, Indiana,
               Res ndent.
  MOTION FOR SANCTIONS (FED. R. CIV. P. 11,                s.o.   IND. L.R. 83.S(e}}
       Petitioner Martin S. Gottesfeld (herein the "petitioner")' acting pro se,
  herebymoves The Honorable Court pursuant to Fed. R. Civ. P. 11 and S.D. Ind.
  L.R. 83.S(e) to enter an order of sanctions against counsel for the respondent
  Assistant United States Attorney Lara Langeneckert reprimanding her for the
  misconduct detailed infra and requiring her to file a copy of such reprimand
  with all future notices of appearance she enters in The Honorable U.S.
  District Court for The Southern District of Indiana, thereby putting future
  litigants, counsel, and judicial officers on notice of said misconduct so they
  can watch for future incidents and not be caught off guard.
       As The Court is no doubt aware, S.D. Ind. L.R. 83.S(e) requires counsel
  who appear in this district to obey The Rules of Professional Conduct as set
  out by the Indiana Supreme Court, as well as The Standards For Professional
  Conduct Within The Seventh Federal Judicial Circuit. S.D. Ind. L.R. 83.S(e).
       Yet, counsel for the respondent misrepresented the demand that is central
  to the instant petition as one that, "was actually a demand for money," when
  it was in reality a demand for a true copy of the petitioner's warrant of
  corrmitment. Please cf. instant docket entry (D.E.) 21 at 2 and D.E. 21-1 at
  23, "I hereby demand a true copy of the order of cornrnit[Jment under which each
  of you, jointly and severly, is detaining me against my will."
       That the respondent's failure to provide the petitioner with this true
  copy as demanded in turn subjects him to continued statutory liability does

                                    - Page 1 of 5 -
Case 2:20-cv-00012-JRS-MJD Document 30 Filed 03/27/20 Page 2 of 5 PageID #: 418


  no~   and cannot transform the instant demand into one that, "was actually a
  demand for money," as counsel for the respondent averred. Moreover, this
  difference is material in the instant matter because the primary controversy
  is the respondent's allegation that the demand was an act·of "extortion." It
  is frivolous to misconstrue a demand for the performance of an affirmative
  duty as one, "actually ••• for money," in order to maintain, dishonestly, that
  such a demand was an act of "extortion."
        This misconstrual runs afoul of Fed. R. Civ. P. 11(b)(2), which requires,
  "claims, defenses, and other legal contentions are warranted by existing law
  or by a nonfrivolous argument for extending, modifying, or reversing existing
  law or for establishing new law."
        This misconstrual also runs afoul of Fed. R. Civ. P. 11(b)(3), which
  requires, "factual contentions have evidentiary support, or, if specifically
  so identified, will likely have evidentiary support after a reasonable
  opportunity for further investigation or discovery." 1he evidence clearly
  shows that the demand was literally for "a true copy of the order of
  CO!llilit[Jment," and not, "actually a demand for money." Counsel's misconstrual
  thus could never have evidentiary support.
         Further, "[a] lawyer shall not knowingly ••• (1) make a false statement of
  fact ••• to a tribunal or fail to correct a false statement of material fact •••
  previously made to the tribunal by the lawyer." Littler v. Martinez, 2019 U.S.
  Dist. LEXIS 34735, No. 2:16-cv-00472-JMS-DLP (S.D. Ind.) at *13, quoting
  Indiana Rule of Professional Conduct 3.3(a). Counsel's misconstrual of the
  demand central to the instant petition is just such "a false statement of
  material fact." Id.
         Similar but separate from Fed. R. Civ. P. 11(b)(3), "[a] lawyer shall not
  bring or defend a proceeding, or assert or controvert an issue therein, unless
  there is a basis in law and fact for doing so that is not frivolous, which

                                    - Page 2 of 5 -
Case 2:20-cv-00012-JRS-MJD Document 30 Filed 03/27/20 Page 3 of 5 PageID #: 419


  includes a good faith argunent for an extension, modification or reversal of
  existing law." Straw v. Ind. Supreme Court, 2017 U.S. Dist. LEXIS 8539, No.
  1:16-cv-03483-JMS-TAB (S.D. Ind. January 23, 2017) at *3 n. 2, quoting Indiana
  Rule of Professional Conduct 3.1. Counsel has provided no basis in law or
  fact--and there is no such basis in either--for misconstruing the instant
  petitioner's December 6th, 2020, demand as one that is, "actually a demand for
  money."
       Counsel thus also violated The Standards For Professional Conduct Within
  The Seventh Federal Judicial Circuit, Lawyers' Duties to the Court, No. 5,
  which states, ''We will not knowingly misrepresent, mischaracterize, misquote,
  or miscite facts or authorities in any oral or written cO!llilUnication to the
  court."
       Nor was counsel's misrepresentation of the relevant demand an isolated
  incident.
       Counsel claimed falsely that the petitioner's staff representative made a
  statement at the DHO hearing on the petitioner's behalf, but in reality, this
  is false. D.E. 21 at 3.
       Counsel claimed falsely that the DHO reviewed the audio and video
  surveillance footage of the petitioner handing Ms. Rebekka Eisele the demand,
  but in reality this too is false. D.E. 21 at 4.
       Counsel claimed that the petitioner was removed from the SHU when it was
  determined that he was ''medically stable," but this was either false or
  deliberately misleading because there was no material change in his medical
  status before he was removed from the SHU. D.E. 21 at 4.
       Counsel also falsely clairns--in the apparent hope that This Court will
  not even read the instant petition--that the petitioner does not "dispute his
  failure to exhaust his administrative remedies; indeed, he observes that
  'adjudication of the merits likely will save the petitioner postage on BP-10s

                                   - Page 3 of 5 -
Case 2:20-cv-00012-JRS-MJD Document 30 Filed 03/27/20 Page 4 of 5 PageID #: 420


  and BP-11s.' Given that, by his own admission, Gottesfeld has not even begun,
  let alone completed, the administrative appeal process with respect to the
  challenged disciplinary action, his Petition should be dismissed." D.E. 21 at
  7 (internal citation omitted). In reality though, as is clear to see, the
  previous statenent about saving postage was made in reference to future
  violations of the petitioner's rights by the respondent and in the context of
  arguing that the instant violation is capable of repetition yet evading review
  (in fact the instant violation is already such a     repetition)~

       Further, please cf. D.E. 1 at 3 ff6, '"!he petitioner, as detailed infra,
  exhausted the relevant procedures available to him through the respondent's
  administrative-remedy program (herein the 'ARP'), as required by 42 U.S.C. §
  1997e(a) of The Prison Litigation Reform Act" (emphasis in original). Please
  see also D.E. 1 at 23, § IV, "The Petitioner Exhausted the Available
  Administrative-Remedy Procedures."
       While it might be permissible--even if nonetheless futile--for counsel to
  argue the law and facts around the petitioner's claim to proper exhaustion, it
  is impermissible for her to claim that the petitioner did not even assert that
  he exhausted. Fed. R. Civ. P. 11(b)(1-3), Indiana Rules of Professional
  Conduct 3.3(a)(1) and 3.1, The Standards For Professional Conduct Within The
  Seventh Federal Judicial Circuit, Lawyers' Duties to the Court No. S, and id.,
  Lawyers' Duties to Other Counsel No. 29, "We will not ascribe a position to
  another counsel that counsel has not taken or otherwise seek to create an
  unjustified inference based on counsel's statements or conduct."
       Counsel similarly claimed falsely that the petitioner, ''has not alleged
  that additional notice would have enabled him to present more evidence," D.E.
  21 at 9, but, in reality, the petitioner made exactly such a claim, D.E. 1 at
  13 ff54, at 14 ff57, at 19 fl92, at 19 ffff 99-100 and 102-103, at 21 ffff 105-106,
  and at 22 m22.

                                    - Page 4 of 5 -
Case 2:20-cv-00012-JRS-MJD Document 30 Filed 03/27/20 Page 5 of 5 PageID #: 421


       Finally, counsel claimed falsely that the petitioner ended his hunger
  strike, D.E. 21 at 12, just before counsel then used this material
  misrepresentation to argue that part of the instant petition is moot.
       'Ihe above misconduct is worthy of reprimand both to avoid future such
  misconduct and to send a clear message to counsel for the respondent and to
  other attorneys in the district as to the high standards of conduct required
  by 'Ibis Honorable Court. Anything less would simply invite more false and
  material misrepresentations in cases against poorly-educated incarcerated
  unrepresented litigants and thereby cause and perpetuate palpable injustices.
       Respectfully filed in accordance with_!!1.e prison-mailbox rule of Houston
  v. Lack, 487 U.S. 266 (1988), by mailing to The Court in an envelope bearing
  sufficient affixed pre-paid first-class U.S. postage and U.S.P.S. tracking
  number 9114 9023 0722 4792 9869 73, handed to Ms. J. Wheeler of the FCI Terre
  Haute CMU unit team while acting in her official capacity as an agent of the
  respondent, on Friday, March 20th, 2020, or the first opportunity thereafter,



   by:~sfeld, ero se
       Reg. No.: 12982-104
       Federal Correctional Institution
       P.O. Box 33
       Terre Haute, IN 47808
                              CERTIFICATE OF SERVICE
       I, Martin S. Gottesfeld, certify that I mailed a copy of the foregoing
  document to counsel for the respondent in the above-c.;iptioned case and thereby
  also served counsel for the respondent in-hand by delivery to her agent, by
  handing said copy in an envelope to Ms. J. Wheeler of the FCI Terre Haute CMU
  unit team while acting in her official capacity as an agent of the
  respondent's counsel on Tuesday, February 25th, 2020, or the first opporttmity
  thereafter,
   by~
       Martin S. Gottesfeld
                                  - Page 5 of 5 -
